Case 9:19-bk-11573-MB            Doc 595 Filed 12/06/19 Entered 12/06/19 13:30:38          Desc
                                  Main Document    Page 1 of 13



1 ERIC P. ISRAEL (State Bar No. 132426)
   eisrael@DanningGill.com
2 JOHN N. TEDFORD,IV (State Bar No. 205537)
  jtedford@DannzngGill.com
3 AARON E. DE LEEST (State Bar No. 216832)
  adeleest@DanningGill.com
4 DAMNING, GILL,ISRAEL & KRASNOFF,LLP
   1901 Avenue ofthe Stars, Suite 450
5 Los Angeles, California 90067-6006
   Telephone:(310)277-0077
6 Facsimile:(310)277-5735

7 Attorneys for Michael A. McConnell,
  Chapter 11 Trustee
8

9                                UNITED STATES BANKRUPTCY COURT

10                                CENTRAL DISTRICT OF CALIFORNIA

11                                        NORTHERN DIVISION

12

13 In re                                              Case No. 9:19-bk-11573-MB

14 HVI CAT CANYON,INC.,                               Chapter 11

15                     Debtor.                        NOTICE OF AMENDMENT TO CREDIT
                                                      AGREEMENT AND BUDGET
16                                                    AMENDMENT

17                                                     fNo Hearing ReQuiredl

18           PLEASE TAKE NOTICE, pursuant to the Court's Orderfor Emergency Priming and

19 Superpriority Financing and Consensual Use ofCash Collateral by the Chapter 11 Trustee entered

20 on or about November 27, 2019(docket no. 572), ofthe Amendment to Credit Agreement and

21 Agreed Budget, a copy of which is attached as Exhibit "1"hereto.

22

23 DATED: December 6, 2019                     DAMNING,GILL,ISRAEL & KRASNOFF,LLP

24

25                                             By:
2C                                                   AARON E. DE LEEST
                                                     Attorneys for Michael A. McConnell,
27                                                   Chapter 11 Trustee
28
     1569220.1 26932
Case 9:19-bk-11573-MB   Doc 595 Filed 12/06/19 Entered 12/06/19 13:30:38   Desc
                         Main Document    Page 2 of 13




                               EXHIBIT 1
Case 9:19-bk-11573-MB         Doc 595 Filed 12/06/19 Entered 12/06/19 13:30:38                  Desc
                               Main Document    Page 3 of 13




                         AMENDMENT TO CREDIT AGREEMENT

         This AMENDMENT TO CREDIT AGREEMENT (the "Amendment"), is made and
 entered into as of December 5, 2019, by and among Michael McConnell ("Trustee"), solely in
 his capacity as Chapter 11 trustee for the estate of HVI Cat Canyon, Inc., a Colorado
 corporation ("HVI CC" and, together with Trustee, collectively, .`Borrower"), and UBS AG,
 Stamford Branch (the "Lender"). Capitalized terms used'"herein without definition shall have
 the same meanings herein asset forth in the Credit Agreement (as defined below).

                                           RF,C'TTAi,~

        WHEREAS, Borrower and Lender are parties to that certain Credit Agreement dated as
 of November 8, 2019 (the "Credit Agreement");

        WHEREAS, as of the date hereof, the parties hereto intend to amend the Credit
 Agreement to (i) revise certain defined terms in Section 1.01 of the Credit Agreement, and (u)
 make certain other amendments as set forth below.

         NOW, THEREFORE, in consideration of the premises, the covenants, promises and
 agreements herevnafter set forth, and other good and valuable consideration, the receipt and
 sufficiency of which hereby are acknowledged, the parties hereto agree as follows:

                                  ARTICLE 1
                    ACKNOWLEDGMENTS AND RESERVATION OF RIGHTS

         Section 1.1 Acknowledgment of Defaults. Borrower acknowledges and represents
 that as of the date hereof(a) an Event of Default has occurred under Section 7.01(e) of the Credit
 Agreement as a result of the failure of monthly sales receipts of Borrower to be at least $750,000
 for the month ending November 30, 2019 as required under Section 6.02(1) (the "Monthly Sales
 Default"); (b) an Event of Default has occurred under Sections 7.01(e), 7.01(g)(H) and 7.01~~(ii)
 as a result of (i) the incurrence, creation or existence of a claim of Lien against any of
 Borrower's assets that are pari passu with or senior to the clanns and Liens of Lender and (ii) the
 failure to grant Lender a lien on avoidance actions arising under Chapter 5 of the Bankruptcy
 Code (other than avoidance claims of the estate against any party that is a current or former
 insider or affiliate of HVI CC and the proceeds of such clauns), in violation of Sections 2.04,
 6.02(g), 7.01(g)(H) and 7.01(~~(ii) (the "Priority and Avoidance Actions Default, and together
 with the Monthly Sales Default, the "Existing Defaults"); (c) no Events of Default other than the
 Existing Defaults exist under the Credit Agreement; and (d) other than the existence of the
 E~cisting Defaults, all of the representations and warranties of Borrower in the Credit Agreement
 are true and correct in all material respects.

         Section 1.2 Acknowledgment of Authority. Borrower acknowledges and represents
 that (a) the execution and entry of this Amendment by Borrower is within Borrower's powers
 and has been duly authorized by the Court pursuant to the Final Borrowing Order and (b) no
 further authorization or approval or other action by, and no notice to or filing with any Person is
 required for the due execution and entry of this Amendment by Borrower.




                                                                  ~~        ,~~
Case 9:19-bk-11573-MB         Doc 595 Filed 12/06/19 Entered 12/06/19 13:30:38                  Desc
                               Main Document    Page 4 of 13




         Section 1.3 Reservation of Rights. Notwithstanding any Advance made prior to, on
 or after the date hereof,(a) the Lender is not waiving, and shall not be deemed to have waived,
 the Existing Defaults or any conditions to any advance (including, without limitation, the
 conditions set forth in Section 4.02(b) or (c)), (b) the Lender hereby reserves all of its rights,
 remedies, and powers under the Credit Agreement and the other Loan Documents, at law, in
 equity, or otherwise (including, without limitation, the right to impose a default rate of interest
 with respect to all Obligations, retroactive to the date on which the Existing Defaults occurred or
 such later date as Lender may determine in its sole discretion), (c) Borrower agrees that (i)
 neither any such Advance nor the acceptance by Lender of any payments provided for in the
 Loan Documents shall excuse Borrower from any of its obligations under the Loan Documents
 and (u) it will not assert ]aches, waiver or any other defense to the enforcement of any of the
 Loan Documents based upon the making of any Advance by Lender during the occurrence of the
 Existing Defaults or the acceptance by Lender of any of the payments provided for in the Loan
 Documents.

                                      ARTICLE 2
                            AMENDMENTS TO CREDIT AGREEMENT

        Section 2.1    Amendments to Section 2.01: Definitions.
           (a) The defuution of"Availability Period" is hereby amended and restated as follows:
               "Availability Period": The period commencing on the Closing Date and ending on
        the earlier of (i) the date that is seven (7) weeks from the Closing Date and (ii) the
        Maturity Date.

           (b) The defuution of "Aggregate Advance Limit" is hereby amended and restated as
               follows:
              "A~~re~ate Advance Limit": An amount equal to three million five hundred
        thousand dollars ($3,500,000).

                                             ARTICLE 3
                                           AGREED BUDGET

        Section 3.1 Agreed Budget. The parties agree and acknowledge that the budget
 attached hereto as Exhibit A shall constitute the Agreed Budget for all purposes under the Credit
 Agreement and the other Loan Documents as of the date hereof, subject to further modification
 ui accordance with the tenzvs of the Crcdit Agrccmcnt.


                                             ARTICLE 4
                                           MISCELLANEOUS

        Section 4.1 Entire Agreement;Effect on Credit Agreement. This Amendment and
 the Loan Documents and all exhibits hereto and thereto embody the entire agreement between
 the parties respecting the subject matter hereof and thereof and supersede all prior agreements,
 proposals, communications and understandings relating to such subject matter. The terms of the
 Amendment shall be considered a part of the Credit Agreement as if fully set forth therein.



                                                       ~l 3
Case 9:19-bk-11573-MB        Doc 595 Filed 12/06/19 Entered 12/06/19 13:30:38                  Desc
                              Main Document    Page 5 of 13




 Except as specifically amended by this Amendment, the Credit Agreement and the other Loan
 Documents shall remain in full force and effect and are hereby ratified and confirmed. The
 execution, delivery and performance of this Amendment shall not constitute a waiver of any
 provision of, or operate as a waiver of any right, power or remedy of the Lender under, the
 Credit Agreement or any of the other Loan Documents.

         Section 4.2 Miscellaneous. This Amendment shall be binding upon the parties and
 their respective successors and assigns. The section headings are furnished for the convenience
 of the parties and are not to be considered in the construction or interpretation of this
 Amendment or the Credit Agreement. This Amendment may be executed in any number of
 counterparts, each of which shall be deemed an original, but which together shall constitute one
 and the same instrument.

         Section 4.3 Governing Law.               The construction, validity, enforcement and
 interpretation of this Amendment shall be governed by, and construed in accordance with, the
 laws of the State of New York, without giving effect to any choice of law or conflict of law rules
 or provisions (whether of the State of New York or any other jurisdiction) that would cause the
 application of the laws of any jurisdiction other than the State of New York.

          Section 4.4 No Other Amendments. In case of a conflict between the terms of this
 Amendment and the Credit Agreement, the terms of this Amendment control Except as
 expressly set forth in this Amendment, the terms of the Credit Agreement remain unchanged and
 in full force and effect.

        Section 4.5 Final Borrowing Order Controls. All of the terms and agreements of the
 Final Borrowing Order are incorporated in this Amendment by reference. In the event of any
 direct conflict or inconsistency between the provisions of this Amendment and the Final
 Borrowing Order, the provisions of the Final Borrowing Order shall control.

        Section 4.6 Fees and Expenses. Without limiting the generality of Section 8.05 of the
 Credit Ageement, Borrower agrees to pay all reasonable fees and expenses of the Lender in
 connection with this Amendment (including reasonable attorneys' fees and expenses).
                         [The remainder of this page is left intentionally blank.]




                                                      ~~ ~
Case 9:19-bk-11573-MB      Doc 595 Filed 12/06/19 Entered 12/06/19 13:30:38                   Desc
                            Main Document    Page 6 of 13



         IN 'WITNESS WHEREOF,the parties have executed this Amendment as of the day and
 year first above written.


                                        BORROWER:
                                        HVI CAT CANY(JN,INC.


                                        By:

                                        Name: Michael McConnell

                                        Title: Chapter 11 Trustee for the estate of HVI Cat
                                               Canyon, Inc.




                        jSigr~ata~re Page to Antendnte~rt to Credit Agree»rerit)

 OMM US:77314145.6



                                                          ~5
Case 9:19-bk-11573-MB    Doc 595 Filed 12/06/19 Entered 12/06/19 13:30:38   Desc
                          Main Document    Page 7 of 13




                                     THE LENDER:

                                     UBS AG,STAMFORD BRANCH



                                     By:
                                     Name: Darlene Arias

                                     Title: Director




                                     By:

                                     Name: Houssem Daly

                                     Title: Associate Director




                        Signature Page to Amendment to Credit Agreement]

  OMM US:77314145.6




                                                      X11 V
Case 9:19-bk-11573-MB   Doc 595 Filed 12/06/19 Entered 12/06/19 13:30:38   Desc
                         Main Document    Page 8 of 13



                                  EXHIBIT A



                               AGREED BUDGET



                                 (See Attached)
   Case 9:19-bk-11573-MB                                     Doc 595 Filed 12/06/19 Entered 12/06/19 13:30:38                                     Desc
                                                              Main Document    Page 9 of 13


FIVI CAT CANYON INC.                           Actual        Actual    Actual   Actual    Actual            Forecast      Forecast     TOTAL
weeks 34-20 budget                            Week 14       Week 35   Week 16 Week 17    Week 18            Week 19       Week 20
week startlng                                 28-Ocb19      4~Nov-19 11-Nov19 18-Nov-19 25-Nov-19           2-Dec-39      9-Dec•19
Be Inning Cash Balance                            35,012        6,249   39,021   12,626   228,670             111,972                   35,012

Cash Inflows
SMV                                                  -         12,000       -        300,000         -            -            -       312,000
Aedu                                                 -            -
Belrid e
Total Cash Inflows                                            12000                  300000                       -                    312,000

Royalties                                            -           -           -      (118,392)        -        (39,000)         -      (157,392)
Escrow fto aloes                                                                      27 69D                    7 500                   35 190
Total Net Cash ln(lows                                        12,000                 153,919                   46,500                  119,419

Cash Outflows
Opereting Expenses
Payroll Checks                                      -         74,538                  71,559         -         76,000          -       222,097
Payroll Taxes                                    28,763          -       26,396          -        25,418                    26,000     106,577
Garnishment &Child Support                          -          2,204                     434         -          1,500          -         4,138
Surface Rents                                       -         11,956                  59,634         -         43,505        3,100     118,194
Consultants                                         -          9,100                   8,993         -         13,030          -        31,123
Phones                                              -            -          -            -         1,343        2,500          -         3,843
Power PG&E                                          -         28,333        -        154,246         -                      28,333     210,913
Power SoLalEdfson                                   -            -          -         17,503         -            -         17,500      35,003
Waste Management                                    -                       -          2,007         -          2,000        1,500       5,507
Water                                                            -                     3,325         -          2,000          500       5,825
SouthemCalGas                                        -           -                        46                  -   -                         46
Portable ReStfoom5                                   -           -          -          2,014                      586          -         2,fi00
Alafms                                               -           -                       511                      -            -           511
Cafeteria                                            -                      -
Copies
Chemicals                                            -          7,872       -          7,128       2,597       17,403        5,000      40,000
Pumps                                                -         17,350       -         17,163         -         25,487       10,000      70,000
Gasoline                                                       16,549       -         20,719         -         25,000       12,500      74,768
Transportation                                                    -                      -           -         24,000          -        24,000
Vacuum Trucks                                        -
LCR
Electricians                                         -          5,490       -          5,040       5,540        5,000        5,000      26,070
Welders                                              -          3,320       -          4,872       2,500        6,808        5,000      22,500
5upplles(Belts-Parts)                                -                      -          1,904         -          6,000        4,000      11,904
Parts (Compressor, Pipe, others)                     -           -                    10,739         -          9,261        5,000      25,000
Clean Chemical rowers                                -                      -          3,564         -          3,936        3,000      10,500
Vehicle maintenance                                  -           -          -         18,443         -         10,557          -        29,000
Drink Water                                          -           -                       -                        -            500         500
Weed abatement                                       -                      -         25,582                   29,418       10,000      65,000
Well Analysis                                        -                      -            -           -         12,000        6,000      18,000
Compliance                                           -                      -         24,642         -         40,538       10,000      75,180
Fire Department                                      -           -          -            -           -            -
APCD
SBP -APCD                                            -            -         -            -           -        146,436          -       146,436
SBP - P&D                                            -            -                      -           ~        159,843          -       159,843
SBP • FD                                             -            -         -            -           -         16,440          -        16,440
SBP - EHS                                            -            -         -                        -         10,475          -        10,475
SBP-Tax                                                                     -                                              327,776     327,776
OC-Tax                                               -                      -            -           -            -         53,899      53,899
KC -Tax                                                                                                                      8,049       8,049
Escrow -Surface Rents                                -            -         -          7,500         -          7,500          -        15,000
Netherland and Sewell Reserve Report                 -            -         -                     25,000       25,000       25,000      75,000
Total Operating Expenses                          28,763      176,733    26,396      467,569      62,398      722,122      567,657    2,051,719

G&A Expenses

Bank Charges &fees                                   -             30        -            30         -            200          -           260
Insurances                                           -            -          -        18,000         -         19,000          -        37,OOo
Chapter IS Trustee Professionals                                  -          -       446,622                  366,782      110,944     924,348
U nsecured Creditor Committee Professionals          -                       -           -                     70,000          -        70,000
U.S. Trustee Payment                                              -                      -           -
Backoffice & Administrative                          -                      -            -        54,299                       -        54,299
I nterest                                            -            -
Total G&A                                                          30                464 652      54 299      455 982      110 944    1 085 907

Health and Safety

SMV Health and Safety                                             -          -           -           -         28,000       88,000     116,000
Belrldge Health and Safety                           -                       -           -           -          4,500        5,000       9,500
Redu Health and Safety                                            -                      -                     31,047        3,000      34,047
Total Health and Safety                              -                                   -           -         63,547       96,000     159,547

Deferred Maintenance

Security Dehydrecion AFE                             -            -                      -                    130,000          -       130,000
Zaca Dehydration AFE                                 -            -         -            -           -        115,500          -       115,500
Redu Deferred Maintenance Project                    -            -                      -                     22,030          -        22,030
Total Deferred Maintenance                           -                      -            -           -        267,530          -       267,530

Total Cash Outflows                               28,763      176,743     26,396     932,221     116,698    1,509,281      774,601    3,564,703

Net Cash Flow                                     28 763      164 743     26,396     778 302     116 698    1 555 781      774 601    3,445 284

Beginning Cash Balance                            35,012        6,249     39,021      12,626     228,670       111,972                  35,012
Net Cash Flow                                    (28,763)    (164,743)   (26,396)   (778,302)   (116,698    (1,555,781)   (774,601) (3,445,284)
Net Borrowin / Pa Down                                        197 516                994,346                 1,443,809     774,601   3,410,272

Ending Cash Balance                                6,249       39,021     12,626     228,670     111,972           -           -           -

Laan Balance                                                  197,516    197,516    1,191,862   1,191,862   2,635,671     3,430,272   3,410,272
      Case 9:19-bk-11573-MB                      Doc 595 Filed 12/06/19 Entered 12/06/19 13:30:38                                       Desc
                                                 Main Document     Page 10 of 13




                                        PROOF OF SERVICE OF DOCUMENT
 am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 1901
Avenue of the Stars, Suite 450, Los Angeles, CA 90067-6006.

A true and correct copy of the foregoing document entitled (specify): NOTICE OF AMENDMENT TO CREDIT
AGREEMENT AND BUDGET AMENDMENT will be served or was served (a) on the judge in chambers in the form
and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General Orders
and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On December 6, 2019 ,
 checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following persons are
on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:



                                                                                         D Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL: On December 6, 2019, I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a
declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

Debtor                                             Debtor                                             The Honorable Martin R. Barash
HVI Cat Canyon, Inc.                               HVI Cat Canyon,lnc.                                U.S. Bankruptcy Court
c/o Capitol Corporate Services, Inc.               630 Fifth Avenue, Suite 2410                       21041 Burbank Blvd., Suite 342
36 S. 18th Avenue, Suite D                         New York, NY 10111                                 Woodland Hills, CA 91367
Brighton, CO 80601


                                                                                          ❑ Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY. OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on December 6, 2019, I served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.




                                                                                          ❑ Service information continued on attached page.

 declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

                                                                                                         /"                                       -
   December 6, 2019                           Beverly Lew                                                        ~✓
   Date                                       Printed Name                                         Sign ure        ~




             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
Jztne 2012                                                                                           F 9013-3.1.PROOF.SERVICE
      Case 9:19-bk-11573-MB                   Doc 595 Filed 12/06/19 Entered 12/06/19 13:30:38                                      Desc
                                              Main Document     Page 11 of 13
                                             ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING ("NEF")

William C Beall on behalf of Creditor GLR,LLC
will@beallandburkhardt.com, carissa@beallandburkhardt.com

Alicia Clough on behalf of Creditor California State Lands Commission
aclough@loeb.com, mnielson@loeb.com,ladocket@loeb.com

Marc S Cohen on behalf of Creditor California State Lands Commission mscohen@loeb.com, klyles@loeb.com

Alec S DiMario on behalf of Creditor Direct Energy Business Marketing, LLC d/b/a Direct Energy Business
alec.dimario@mhllp.com, debra.blondheim@mhllp.com;Syreeta.shoals@mhllp.com

Alec S DiMario on behalf of Creditor Direct Energy Business, LLC
alec.dimario@mhllp.com, debra.blondheim@mhllp.com;Syreeta.shoals@mhllp.com

Karl J Fingerhood on behalf of Interested Party United States of America on behalf of USEPA and US Coast Guard
karl.fingerhood@usdoj.gov, efile_ees.enrd@usdoj.gov

H Alexander Fisch on behalf of Interested Party California Department of Fish &Wildlife
Alex.Fisch@doj.ca.gov

H Alexander Fisch on behalf of Interested Party California Regional Water Quality Control Board, Central Coast
Alex.Fisch@doj.ca.gov

Don Fisher on behalf ofInterested Party Interested Party                       dfisher@ptwww.com,tblack@ptwww.com

Brian D Fittipaldi on behalf of U.S. Trustee United States Trustee                        brian.fittipaldi@usdoj.gov

Gisele M Goetz on behalf of Interested Party Courtesy NEF                      gmgoetz@hbsb.com, ggoetz@collegesoflaw.edu

Karen L Grant on behalf of Creditor BUGANKO,LLC kgrant@silcom.com

Ira S Greene on behalf of Interested Party CTS Properties, Ltd. Ira.Greene@lockelord.com

Matthew C. Heyn on behalf of Creditor Department of Conservation, Division of Oil, Gas and Geothermal Reources
Matthew.Heyn@doj.ca.gov, mcheyn@outlook.com

Brian L Holman on behalf of Creditor Bradley Land Company                       b.holman@musickpeeler.com

Eric P Israel on behalf of Attorney Courtesy NEF
eisrael@DanningGill.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com

Eric P Israel on behalf of Trustee Michael Authur McConnell(TR)
eisrael@DanningGill.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com

Razmig Izakelian on behalf of Creditor GIT, Inc.                     razmigizakelian@quinnemanuel.com

Alan H Katz on behalf of Interested Party CTS Properties, Ltd. akatz@lockelord.com

John C Keith on behalf of Creditor California State Lands Commission john.keith@doj.ca.gov

Jeannie Kim on behalf ofInterested Party Pacific Gas and Electric Company                           jkim@friedmanspring.com

Maxim B Litvak on behalf of Creditor Committee Official Committee of Unsecured Creditors
mlitvak@pszjlaw.com
        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                    F 9013-3.1.PROOF.SERVICE
      Case 9:19-bk-11573-MB                   Doc 595 Filed 12/06/19 Entered 12/06/19 13:30:38                                      Desc
                                              Main Document     Page 12 of 13

Michael Authur McConnell(TR)                    Michael.mcconnell@kellyhart.com

Brian M Metcalf on behalf of Interested Party UBS AG,London Branch                          bmetcalf@omm.com

David L Osias on behalf of Creditor Allen Matkins Leck Gamble Mallory & Natsis LLP
dosias@allenmatkins.com, bcrfilings@allenmatkins.com,kdemorest@allenmatkins.com,csandoval@allenmatkins.com

Darren L Patrick on behalf of Interested Party UBS AG,London Branch
dpatrick@omm.com, darren-patrick-1373@ec£pacerpro.com

Jeffrey N Pomerantz on behalf of Creditor Committee Official Committee of Unsecured Creditors
jpomerantz@pszjlaw,com

Todd C. Ringstad on behalf of Interested Party Interested Party                           becky@ringstadlaw.com,
arlene@ringstadlaw.com

Mitchell E Rishe on behalf of Creditor California Department of Conservation, Division of Oil, Gas &Geothermal
Resources
m itchell.rishe@doj.ca.gov

Mitchell E Rishe on behalf of Creditor Department of Conservation, Division of Oil, Gas and Geothermal Reources
m itchell.rishe@doj.ca.gov

Sonia Singh on behalf of Trustee Michael Authur McConnell(TR)
ssingh@DanningGill.com, danninggill@gmail.com,ssingh@ec£inforuptcy.com

Daniel A Solitro on behalf of Interested Party CTS Properties, Ltd.
dsolitro@lockelord.com, ataylor2@lockelord.com

Ross Spence on behalf of Interested Party County of Santa Barbara, California
ross@snowspencelaw.com,
janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecoteau@snowspencelaw.com

Ross Spence on behalf of Interested Party Harry E. Hagen, as Treasurer-Tax Collector ofthe County of Santa Barbara,
California
ross@snowspencelaw.com,
janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecoteau@snowspencelaw.com

Ross Spence on behalf of Interested Party Santa Barbara Air Pollution Control District
ross@snowspencelaw.com,
janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecoteau@snowspencelaw.com

Christopher D Sullivan on behalf of Creditor Diamond McCarthy LLP
csullivan@diamondmccarthy.com, mdomer@diamondmccarthy.com;kmartinez@diamondmccarthy.com

Jennifer Taylor on behalf of Interested Party UBS AG,London Branch jtaylor@omm.com

John N Tedford, IV on behalf of Trustee Michael Authur McConnell(TR)
jtedford@DanningGill.com, danninggill@gmail.com~jtedford@ec£inforuptcy.com

Salina R Thomas on behalf ofInterested Party Courtesy NEF                       bankruptcy@co.kern.ca.us

Salina R Thomas on behalf of Interested Party Kern County Treasurer Tax Collector                              bankruptcy@co.kern.ca.us

Patricia B Tomasco on behalf of Creditor GIT,Inc.
pattytomasco@quinnemanuel.com, barbarahowell@quinnemanuel.com;cristinagreen@quinnemanuel.com

        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                    F 9013-3.1.PROOF.SERVICE
      Case 9:19-bk-11573-MB                   Doc 595 Filed 12/06/19 Entered 12/06/19 13:30:38                                      Desc
                                              Main Document     Page 13 of 13
Fred Whitaker on behalf of Interested Party Eller Family Trust                 lshertzer@cwlawyers.com

William E. Winfield on behalf of Attorney Courtesy NEF                         wwinfield@calariys.com, scuevas@calattys.com

Richard Lee Wynne on behalf of Interested Party NewBridge Resources, LLC
richard.wynne@hoganlovells.com, tracy.southwell@hoganlovells.com;cindy.mitchell@hoganlovells.com

Emily Young on behalf of Creditor Epiq Corporate Restructuring, LLC Claims Agent
pacerteam@gardencitygroup.com, rjacobs@ecf.epigsystems.com;ECFInbox@epigsystems.com

Aaron E de Leest on behalf of Trustee Michael Authur McConnell(TR)
adeleest@DanningGill.com, danninggill@gmail.com;adeleest@ecf.inforuptcy.com




        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                    F 9013-3.1.PROOF.SERVICE
